department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division release number release date date nov person to contact identification n umber contact telephone number in reply refer to ein uil certified mail -return receipt requested dear a final revocation letter as this is of the internal_revenue_code the internal revenue service's recognition of your organization as an organization described in sec_501 is hereby revoked effective january 20xx to your exempt status under sec_501 we have made this determination for the following reasons you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or to respond to repeated reasonable requests to allow the individuals you failed your internal receipts records expenditures or activities as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 regarding revenue examine service your to as such you failed regulation section exclusively for an exempt_purpose c -1 d to meet the requirements of i-r c in that you failed to establish that you are sec_501 and treasury operated contributions to your organization are no longer deductible under section revenue code of the internal you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending january 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code the district of columbia before the day after if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses forms regarding filing and the appropriate petitions united_states tax_court second street n w washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may call the irs telephone number listed in your local directory an irs employee there may be able to help you but the contact person at the address shown on this letter is most familiar with your case you may also the internal_revenue_service taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call -877-777-4778 call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director eo examinations enclosure publication department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact 1d number contact numbers telephone fax manager’s name id number manager’s contact number telephone response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you for additional information thank you for your cooperation sincerely maria hooke director exempt_organizations examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items dec 20xx issue whether status under sec_501 of the internal_revenue_code hereinafter referred to as code’ hereinafter referred to as qualifies for recognition of exempt facts originally incorporated as in the state of in 20xx in 20xx it amended its articles of incorporation to change its entity name to structure continued to be a tax exempt c-corporation later that year it incorporated in the state of it issued an addendum to the articles of incorporation which amended the certificate of registration and changed the entity name to _ being deleted however the in 20xx is overseen by its founder and president each of annual returns lists as the only officer director trustee or key_employee during a scheduled in-person interview with verbally confirmed there are no other officers or directors aside from himself he wrote that filed an application to be recognized as an exempt_organization under sec_501 of the code would serve many charitable causes in no certain order these in 20xx in this application causes include disseminating information on affordable housing rental assistance utility assistance food assistance medical dental expense assistance occupational training daycare for job seekers counseling programs for individuals with emotional issues and the developing a community center within this community center personnel and a recreational facility which would feature game and entertainment rooms an indoor swimming facility study room library full kitchen and an on-site food retail center approved later in 20xx and it was issued a determination_letter which recognized it as a public charity under sec_501 of the code planned youth training programs assistance for the unemployed free meals for military application_for exemption was filed form 990-series returns for calendar_year tax periods 20xx through 20xx on each of these returns it reported receiving charitable_contributions on returns filed for 20xx through 20xx it reported gross_receipts from the operation of thrift stores to prepare its financial activity to a paid return preparer the summary for the examination tax period contains projected figures-not actual figures projected monthly income and expenses are multiplied by to compute yearly financials to date has not filed an annual return for calendar_year 20xx or any_tax period thereafter generally provided a summary of tax returns while discussing the organization he founded additionally he stated that some of planned activities as listed in its application_for exemption were not realized one particular project-the community center-closed less than seven months after it opened the activities that occurred within the community center were discontinued when it closed other planned activities were never started the last of metropolitan area provided them with employment opportunities stated these thrift stores made cash and in-kind donations to military veterans and activities was operating multiple thrift stores in the last thrift store closed in june 20xx has no current activities acknowledged did not provide any printed publications in support of its activities in particular it did not provide any newsletters pamphlets flyers brochures fundraising solicitations membership applications meeting minutes said records of this type were stored on his computer which is no longer websites or related media available because it was stolen by one of his volunteers said he did not file a police report to report this theft records did not provide any bookkeeping records journals ledgers receipts invoices or similar financial said he cannot find any records from 20xx and they have likely been thrown away he form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date tax identification_number year period ended name of taxpayer dec 20xx originally suggested this situation was unique to the 20xx tax period however he did not respond to multiple requests to provide the same records for 20xx and 20xx provided bank statements for only three of its accounts in 20xx and none of its accounts thereafter did not respond to multiple requests to provide bank statements for remaining accounts in 20xx and all of accounts in 20xx and 20xx upon receiving the government's request for bank statements initially claimed he could not provide any of bank statements due to a pending lawsuit between himself and records bank he did not explain how this lawsuit would prevent him from obtaining these bank statements that were provided are numerous cash withdrawals and checks made to cash on exhibit a electronic transfers to personal accounts exhibit b and checks and check card purchases exhibit c for which no business_purpose has been established substantiate or identify the purpose of these transactions did not respond to multiple requests to explain bylaws contain a clause which provides a description of officers’ duties among the duties listed for the office of president are he shall see all books reports and certificates required_by_law are properly kept or filed articles of incorporation contain an express statement which says no part of the net_earnings of the organization shall inure to the benefit of or be distributable to its members trustees officers or other private persons failed to reply to multiple requests for records during the examination specifically it did not fulfill the following requests with corresponding dates idr1a dated 20xx idr2a dated 20xx idr2b dated 20xx idr3a dated 20xx idr3b dated 20xx law sec_501 of the code provides that certain organizations described in sec_501 sec_501 or sec_401 shall be exempt from taxation unless exemption is denied under another code section sec_501 of the code exempts from federal_income_tax entities that are organized and operated exclusively for religious charitable scientific literary or educational_purposes public_charities that are granted recognition of exempt status are classified under this section sec_1_501_c_3_-1 of the treasury regulations hereinafter referred to as regulations is the operational_test sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose maiat v riddle 383_us_569 defined primarily as of first importance’ or principally in this context the application of the term primarily is greater than sec_53_4942_b_-1 of the regulations provides that the term insubstantial in regard to the section it addresses means less than ’ sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit be form 886-a explanations of items rev date tax identification_number year period ended name of taxpayer dec 20xx sec_1_501_c_3_-1 of the regulations states an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interests to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by private interests in 66_tc_850 the court commented that inurement is incompatible with being organized and operated exclusively for charitable purposes 505_f2d_1068 6th cir established that if an organization fails to comply with any part of the requirements in sec_1_501_c_3_-1 of the regulations it will fail the operational_test and lose its status as a public charity sec_6033 of the code provides that every organization subject_to certain exceptions exempt from taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe sec_1_6001-1 of the regulations provides that taxpayers must keep books of account or records sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return sec_7602 of the code provides the authority of the examiner to conduct audits by examining books papers records or other data that may be relevant or material to such inquiry including the taking of relevant testimony analysis and position after careful examination of the facts at hand status as a public charity because it fails the operational_test described in sec_1_501_c_3_-1 of the regulations to meet the operational_test an organization must engage primarily activities which accomplish one or more exempt purposes and not allow its net_earnings to inure to the benefit of private shareholders or individuals does not qualify for continued recognition of exempt does not meet either of these requirements sec_1_501_c_3_-1 of the regulations specifies that a public charity must engage primarily in activities which accomplish one or more exempt purposes presently-and for a period of time nearly one full year prior to the date of this report- operating thrift stores for the benefit of military veterans this activity was discontinued in june 20xx stated that he hired military veterans as employees and made cash and in-kind donations to them however these claims are not supported by does not perform any activities of any nature the most recent activity it claims is books_and_records or through any other means sec_1_6001-1 of the regulations requires that books_and_records be kept in sufficient order to evaluate the accuracy of data reported with irs primary activities accomplish one or more exempt purposes it failed to fulfill repeated requests to review operational and financial documents including newsletters pamphlets flyers brochures fundraising solicitations bookkeeping records journals ledgers receipts invoices and multiple bank statements with copies of checks idr1a dated 20xx idr2a dated 20xx idr2b dated 20xx did not provide any meaningful information to support its claim its in fact the only financial records did provide were account statements from three of its bank accounts these siatements show a series of transactions with no apparent connection to charitable activities there is no evidence to suggest the thrift stores were operated in a manner different from a for-profit retail store since has not shown it engaged primarily in activities which accomplish one or more exempt purposes it fails the first part of the operational_test described in sec_1_501_c_3_-1 of the regulations form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service form b86 explanations of items sos tax identification_number year period ended name of taxpayer schedule number or exhibit dec 20xx in harding hospital inc v u s the courts ruled that if an organization fails to comply with any part of the requirements in sec_1_501_c_3_-1 of the regulations it will fail the operational_test and lose its status as a public charity therefore regardless consideration is given below to the second part of the operational_test does not qualify for recognition of exempt status under sec_501 of the code sec_1_501_c_3_-1 of the regulations specifies that a public charity must also not allow its net_earnings to inure to the benefit of private shareholders or individuals despite the explicit prohibition on ‘inurement’ neither the code nor the regulations defines the term the prohibition of inurement was not contained in the original act that recognized certain corporations as exempt from federal_income_tax indicating that perhaps it was a concept so obvious it need not be mentioned the concept of inurement contemplates a transaction between an exempt_organization and an individual who is an insider an insider by virtue of his position within the organization has the ability to influence or control application of the organization’s net_earnings in calendar_year 20xx bank statements show made e e e cash withdrawals and checks made to cash dollar_figurexx xxx xx exhibit a electronic transfers dollar_figurexxx xxx xx exhibit b checks and check card purchases dollar_figurexxx xxx xx exhibit c did not respond to multiple requests to explain substantiate or identify the business_purpose of the claimed above transactions there is no apparent causal relationship between these transactions and exempt purposes there is also no indication these transactions arose through a compensation arrangement with he personally made cash withdrawals and wrote checks to cash electronically transferred funds to personal accounts including credit card accounts of himself and his family members and made additional purchases for which no business_purpose has been established funds at his own discretion for personal_use for himself and his family whenever he chose to do so withdrew and transferred with regard to inurement any taking of the profits net_earnings is fatal to exemption because the organization does not exclusively serve the public interest sec_1_501_c_3_-1 of the regulations provides it is necessary for an organization to establish that it is not operated for the benefit of private interests including its creator or his family in order to be operated exclusively for exempt purposes in lowry hospital association v commissioner the court determined that inurement is incompatible with being organized and operated exclusively for charitable purposes therefore of the regulations it does not qualify for recognition of exempt status under sec_501 of the code also fails the second part of the operational_test described in sec_1_501_c_3_-1 taxpayer’s position the taxpayer has discontinued all contact with the examiner and refused to participate in the examination process conclusion based on the facts and application of the law code for the tax_year ending december 20xx its effective date of revocation is january 20xx any remaining assets shall be distributed to one or more exempt purposes within sec_501 of the code does not qualify for exempt status under sec_501 of the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service fr schedule number or exhibit form b86 explanations of items tax identification_number year period ended name of taxpayer dec 20xx exhibit a -- cash withdrawals and checks made to cash xxxxx date check description debits xx withdrawal made in a branch store xx --_xxxx cashed check s xx - xxxx cashed check xx xx xx xx xx ok xxxx xx cashed check cashed check cashed check atm withdrawal withdrawal made in a branch store xx - xxxx cashed check xx xxxx cashed check xx atm withdrawal xx xxx cashed check xx atm withdrawal xx xx cashed check xx xx xx xx withdrawal made in a branch store atm withdrawal xxx cashed check xxxx_ atm withdrawal xx - xxxx cashed check xx xx xx xx xx xx xk cashed check xxx xxx cashed check cashed check withdrawal made in a branch store withdrawal made in a branch store withdrawal made in a branch store xx xxxx_ ach debit xx -_- xxxx cashed check xx xx xxxx xxx cashed check cashed check xx - xxx cashed check xx xx xx cashed check cashed check xx xxx cashed check xx withdrawal made in a branch store xx xxx cashed check xx xx withdrawal made in a branch store withdrawal made in a branch store sxxx xx s xxx xx s xxx xx sx xxx xx s xxx xx s xxx xx sxx xx s xxx xx s xxx xx s xx xxx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx s xxx xx s xxxx xx s xxx xx s xxx xx s xxxx xx s xxx xx s xxx xx sx xxx xx sx xxx xx s xxx xx s xxx xx s xxx xxx s xxx xx s x xxx xx s xx xx s xxx xx s x xxx xx s x xxx xx sx xxx xx s x xxx xx s x xxx xx form 886-a catalog number 20810w page -_publish no irs gov department of the treasury-internal revenue service schedule number or exhibit rom os explanations of items tax identification_number year period ended name of taxpayer dec 20xx xx xx xx xx xx xxx - cashed check cashed check xx xx cashed check xxxx xxx cashed check cashed check xx - xxxx cashed check xx - xxxx cashed check xx xxx cashed check xx xx xx xx xxx x x x cashed check cashed check cashed check withdrawal made in a branch store xx x cashed check xx xx xx xx xxx x x xxx cashed check cashed check cashed check withdrawal made in a branch store xx x - cashed check xx x x cashed check xx xx xxxx cashed check - cashed check o00x s xxx xx s xxx xx s xxx xx s x xxx xx s xxx xx s xxx s xxx xx s xx xx s x xxx xx s xxx xx s xxx xx s x xxx xx s xxx xx s xxx xx s xxx xx s xx xx s x xxx xx s xxx xx s xxx xx s xxx xx sxx xx total - sxx xkx xxx date check description debits xx xx withdrawal made in a branch store withdrawal made in a branch store sx xxx xx s xxx xx total - dollar_figurex xxxx xx date debits xxxxx check xx s x xxx xx description withdrawal made in a branch store exhibit b -- electronic transfers total cash withdrawals and checks made to cash catalog number 20810w form 886-a publish no irs gov - dollar_figurex xxxx xx description dollar_figurexx xxx xxx s x xxx xx check xx xxxxxx debits total date page department of the treasury-internal revenue service schedule number or exhibit form explanations of items tax identification_number year period ended name of taxpayer dec 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to s x xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s x xxx xx s xx xx s xx xxx s xxx xx sx xxx xx s xxx xx xxx xx s xxx xx s xxx xx s x xxx xx s x xxx xx s x xxx s xxx xx xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxk xx s xx xx s xx xx s xx xxx s xxx xx s xx xx s x xxx xx s xxx xx s xxx xx s xx xx s xx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit farm bb6-a os explanations of items tax identification_number year period ended name of taxpayer dec 20xx xx xx xx xx xx xx xx xx xx xx xx s xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to s xxx xx s xxx xx s xxx xx s x xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s x xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xx xx s xxx xx s xxx xx s xxx xx s xxx xx s x xxx xx s xxx xx sx xxx xx s xxx xx s x xxx xx s xxx xx xxx xx xxx xx s x xxx xx s x xxx xx s xxx xx s x xxx xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit ‘oor ase name of taxpayer explanations of items tax identification_number year period ended dec 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to s xxx xx s xxx xx s x xxx xx s x xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s x xxx xx s xxx xx s xxx xx sxx xxx xx s xxx xx sxx xx s xxx xx s x xxx xx s xxx xx s xxx xx sx xxxxx xxxxx date check description debits total dollar_figurexxxxx xxx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to s xx xxx xx s xxx xx sx xx s xxx xx s xxx xx s xxx xx s x xxx xx s xx xx s xxx xx s xx xx s xx xx s xx xx s xxx xx s xxx xx s xxx xx s xxx xx s xx xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended dec 20xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to s xxx xx s xxx xx s xx xx s xxx xx s xxx xx s xx xx s xxx xx s xx xx s xxx xx s xx xx s xxx xx s xx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s x xxx xx s xx xx s xxx xx sx xxx xx s xxx xx s xx xx s x xxx xx s xx xx s xx xx s x xxx xx s xxx xx sxx xxx xx s xxx xx s xx xx s xx xx sx xxx xx s xxx xx s x xxx xx s xxx xx sxx xxx xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended dec 20xx xx xx xx xx xx xx online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to 000kx s xxx xx sx xxx xx s xxx xx s xxx xx s xxx xx dollar_figure wolxx total - sxxx xxx xx date check description debits xx xx xx xx xx xx xx xx xx online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to online transfer to s xxx xx sx xxx xx s xxx xx s xxx xx s xx xx s xxx xx s xx xx s xxx xx s xxx xx total - dollar_figurex xxx xx total electronic transfers sxxxx xxx xx exhibit c - checks and check card purchases xx000 date check description debits xx xx xx xxxx xxxx check check check crd purchase payme xx - xxxx xx xxxx xx - xxxx check check check xx xx xx xx xx xx xx check crd purchase check crd purchase xxxx xxx xxxx xxx xxx check check check check check s x xxx xx s xxx xx s xxx xx s xxx xx s xxx xx sx xxx xx s xxx xx s xxx xx s x xxx xx s xxx xx s xxx xx s xxx xx s x xxx xx form 886-a catalog number 20810w publish no irs gov page department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended dec 20xx pymt xx - xxxx xx check xx - check xx xx xx xx xx xxx xxx check check insuran prem check crd purchase check crd purcahse xx -- xxxx xx xxx s xx - xxxx s xx xxx_- s xx - xxxx xx - xxxx xx xxx xx - xxxx xx -- xxxx xx - xxxx xx - xxxx x xx xx - xxxx xx - xxxx check check check check check check check check check check check check check check xx check crd purchase xx - xxxx xx - xxxx xx - xxxx xx xx xx xxx xx_ xxxx xx xx xx - xxxx check check check check check ach pmt payment check pymt xx check crd purchase xx - xxxx xx xxxx xx - xxxx a xx - xxxx a xx - xxxx xx - xxxx a xx - xxxx xx - xxxx check check check check check check check xx xxxx_- check ach pmt s xxx xx s xxx xx s xxx xx s xx xx s xxx xx s xxx xx s xx xx s xxx xx s xx xxx s xxx xx xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xx xx s xxx xx s xxx xx s xxx xx s xxx xx s xx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xxx s xxx xx s xxx xx s xxx xx sdollar_figure xx xx s xx xx s xxx xx s xxx xx s xxx xx s xxx xx s x xxx xx s x xxx xx s xxx xx s xxx xx s xxx xx form 886-a catalog number 20810w publish no irs gov page department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended dec 20xx xx - xxxx check xx check crd purchase a xx - xxxx a xx - xxxx xx a xx xx xx xx xxx xxx xxxx x x_ xx xxx xx - xxxx a xx - x xx xx xxx xx - xxxx xx - xxxx xx xxx xx - xxxx xx - xxx xx x x xx - xxxx s xx xx s xx xx xx xx xx s xx xxx xxx xxx xxx xxx ok xx - xxxx xx xx - xxxx xx - xxxx xx xxx_- xx hk xx xx xx xx xx xxxx xxxx xxxx xx - xxxx xx xx check check check check check check check crd purcahse check check check check check check check check check check check check ach pmt check crd purchase check crd purchase check check check crd purchase check check check check check check check check s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s x xxx xx s x xxx xx s xxx xx s x xxx xx s xxx xxx s xx xx s x xxx xx s xxx xx sx xxk x s xxx xx s xxx xx sx xxx xx s xxx xx s xx xxx s xx xx s xx xxx s xxx xx s xxx xx s xxx xx s xxx xx s xx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended dec 20xx xx - xxxx xx - xxxx xx - xxxx xx - xxxx xx - xxxx xxx xxxx xxx xxx xxxx_ xx xx xx xx xx xx xx - xxxx xx xxx_- xx xx xx xxx xx - xxxx xx - xxxx xx xx xx xx xx t 1fxx xx xx xx xxx xxx xx xxx xxx xxx xxx xxx xxxx xx - xxxx xx x xx check check check check check check check check check check check crd purchase check check check check check check check check check check check check check check check check check xx check crd purchase xx xxxx check xx xx xx xx xx xx t xx xx xx xx check crd purchase check crd purcahse xxx xxxx check check check crd purchase check crd purchase xxx xxxx xxxx check check check check crd purchase s xxx xx s xxx xx s xx xxx s xxx xx s xxx xx s xx xx s xxk xx s xxx xx s xxx xx s xxx xx s xx xx s xxx xx s xxx xx xxx xx s xxx xx s xxx xx sx xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xx xx dollar_figure xx xx s xxx xx s xxx xx s xxx xx s xxx xx s xx xx s xx xx s xxx xx s xx xx s xx xx s xxx xx s xxx xx s xx xx s xx xx s xxx xx s x xxx xx s xx xx s xxx xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended dec 20xx xx ox xx - xxxx xx - xxxx xx xxx xx - xxxx s xx -- xxxx xx - xxxx_ xx - xxxx xx xx xx xxxx xxxx xxx xx - xxxx xx - xxxx xx xx xx xxxx xxx xxx xx - xxxx xx - xxxx xx xxx q xx - xxxx q xx s xx xxx x xx_-- s xx - xxxx q s xx xx xxx xxx xx - xxxx check check check check check check check check check check check check check check check check check check check check check check check check check ach pmt xx check crd purchase xx x x check xx xx xx xx - xxxx xx - xxxx xx xxxx xx - xxxx xx - xxxx xx xx xx xx xx xxxx xxx xxx xxx xxx pos purchase check check check check check check check check check check check s xxx xx s xx xx s x xxx xx s xxx xx s xx xx s xx xx s xxx xx sx xxx xx s x xxx xx s x xxx xx s xxx xx sx xxx xx s xxx xx s xxx xx s xxx xx s x xxx xx s xxx xx s xxx xx s xxx xx s xxx xx sx xxx xx s xx xx sx xxx xx s x xxx xx s xx xx s xxx xx s xx xx s xxx xx s x xxx xx xxx xxx s xxx xx s xxx xx s xxx xx s xxx xx s xxx xx s xxk xx s xxx xx s x xxx xx s xxx xx s xxx xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended dec 20xx xx xx xx xx xx xx xx xx x x xxxx xxx xxx xxx check check check check check check xx xxx - check xxx check xx - xxxx xx xxx xx xxx check check check xx xx check xx xxx check check check check check crd purchase check check check check check check check check check check check xxx check xx check xxx xxx check check check crd purchase xxx xxx xxx xxx xxx xxx xxxx xxx xxx xxx xx xxx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xxx xx xxx xx xxx xx xxx xx xxxx check check check check check x 000k sx xxx xx s xxx xx s xx xx dollar_figure xx xx s xx xx s xxx xx s xxx xx s xxx xx s x xxx xx s xxx xx s xxx xx s xx xx s xxx xx s xx xx s xxx xx s xxx xx s x xxx xx s xxx xxxx s x xxx xx s xxx xx s xx xxx sx xxx xx s xxx xx s xxx xx s x xxx xx s xx xx s xxx xx s xxx xx s xx xx s xxx xx s xx xx s x xxx xx s xx xx s xxx xx s xxx xx s xx xxx s xxx xxx s xx xx total - dollar_figure xxx xx department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page dec 20xx sx xx total sx xx sx xx schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer date check description debits n a xxxxx n a description check debits date total sx xx total checks and check card purchases dollar_figurexxxx xxx xx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page
